cc: Hon. Douglas Smith, District Judge
     Persi J. Mishel, Settlement Judge
     Law Offices of Michael F. Bohn, Ltd.
     Anthony A. Zmaila Limited PLLC
     Robert P. Bettinger
     Eighth District Court Clerk
granting a preliminary injunction without requiring respondent to post a
bond. See Dangberg Holdings Nev. L.L.C. v. Douglas Cnty.,        115 Nev. 129,
 144-45, 978 P.2d 311, 320-21 (1999) ("We have previously held that the
district court's failure to require the applicant to post security voids an
order imposing a preliminary injunction."); Strickland v. Griz Corp., 92
Nev. 322, 323, 549 P.2d 1406, 1407 (1976) ("Where a bond is required by
statute before the issuance of an injunction, it must be exacted or the
order will be absolutely void.' (quoting Shelton v. Second Judicial Dist.
Court, 64 Nev. 487, 494, 185 P.2d 320, 323-24 (1947))). Accordingly, we
reverse the district court's order granting preliminary injunctive relief.
            In light of our disposition in Docket No. 63264, we are not
persuaded that our intervention is warranted with respect to the writ
petition filed in Docket No. 67264. See Pan v. Eighth Judicial Dist. Court,
120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (recognizing that it is the
petitioner's burden to demonstrate that this court's extraordinary
intervention is warranted). Accordingly, we deny the writ petition in
Docket No. 67264. 1
            It is so ORDERED.




                        Parraguirre


                                                                       ,J
Douglas                                    Cherry




      'In light of our resolution of the writ petition, petitioner's January
23, 2015, emergency stay motion is denied.


                                      2